MEMORANDUM **
Respondent’s unopposed motion to dismiss this petition for review in part for lack of jurisdiction is granted. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002) (holding that this court lacks jurisdiction to review alien’s claim that the Board of Immigration Appeals should have reopened a case under its sua sponte authority).
Respondent’s motion for summary disposition in part is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hoo-ton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied in part. See 8 C.F.R. § 1003.2(c)(2) (stating numerical and time limitations on motions to reopen).
All other pending motions are denied as moot. The temporary stay of removal *378shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.